The defendants herein were sentenced to 30 days in the workhouse and each fined $500 or in default thereof to stand committed to the City Prison for an additional 30 days following their trial and conviction for a violation of section 965 of the Penal Law (rent bonuses). It appears that restitution was made at the time of sentence and that both defendants had good records in the community. There have been no other complaints against them. The judgments of conviction are unanimously modified so as to eliminate the imposition of the sentence of 30 days in the workhouse upon condition, however, that the fine of $500 is paid. Settle order on notice. Judgment against Joseph Berkowitz; judgment against Charles Zlotogara. Concur — Breitel, J. P., Rabin, Frank and Valente, JJ.